

Exhibit 10.2
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW. THIS WARRANT AND SUCH
SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT
OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE ACT.
 
MANHATTAN PHARMACEUTICALS, INC.


Warrant for the Purchase of Shares of
Common Stock


Issuance Date: [                 ], 2008
  No. 2008-[   ]
___________  Shares

 
FOR VALUE RECEIVED, MANHATTAN PHARMACEUTICALS, INC., a Delaware corporation (the
“ Company”), hereby certifies that [________________], its designee or its
permitted assigns is entitled to purchase from the Company, at any time or from
time to time commencing on September 11, 2008 and prior to 5:00 P.M., New York
City time, on September 10, 2013 (the “Exercise Period” ), [             ] fully
paid and non-assessable shares of common stock, $0.001 par value per share, of
the Company for a purchase price per share of $0.20.   Hereinafter, (i) said
common stock, $0.001 par value per share, of the Company, is referred to as the
“ Common Stock”; (ii) the shares of the Common Stock (subject to adjustment as
set forth herein) purchasable hereunder or under any other Warrant (as
hereinafter defined) are referred to as the “ Warrant Shares”; (iii) the
aggregate purchase price payable for the Warrant Shares purchasable hereunder is
referred to as the “ Aggregate Warrant Price”; (iv) the price payable (initially
$0.20 per share subject to adjustment as set forth herein) for each of the
Warrant Shares hereunder is referred to as the “ Per Share Warrant Price”; (v)
this Warrant, all similar Warrants issued on the date hereof and all warrants
hereafter issued in exchange or substitution for this Warrant or such similar
Warrants are referred to as the “ Warrants”; (vi) the registered holder of this
Warrant is referred to as the “ Holder” and the holder of this Warrant and all
other Warrants and Warrant Shares are referred to as the “ Holders” and Holders
of at least two-thirds of the Warrant Shares then issuable upon exercise of then
outstanding Warrants are referred to as the “ Majority of the Holders”) and
(vii) the then Current Market Price per share of the Common Stock (the “Current
Market Price” ) shall be deemed to be the last reported sale price of the Common
Stock on the Trading Day (as defined below) immediately prior to such date or,
in case no such reported sales take place on such day, the average of the last
reported bid and asked prices of the Common Stock on such day, in either case on
the principal national securities exchange on which the Common Stock is admitted
to trading or listed, or if not listed or admitted to trading on any such
exchange, the per share sale price for the Common Stock in the over-the-counter
market as reported by the OTC Bulletin Board or another over-the-counter market,
or if not so available, the fair market value of the Common Stock as determined
in good faith by the Company’s Board of Directors. A “ Trading Day” shall mean
any day on which such principal exchange or market is open for trading, or if
there is no such exchange or market, then any day except Saturdays, Sundays or
federal holidays. The Aggregate Warrant Price is not subject to adjustment.


--------------------------------------------------------------------------------



This Warrant is one in a series of related warrants constituting in the
aggregate Warrants to purchase 140,000 Warrant Shares, which were originally
issued pursuant to a series of secured promissory notes (each, a “Subscription
Agreement”) between the Company and certain of the Company’s directors, officers
and an employee on September 11, 2008.


1.  Exercise of Warrant .


(a)   Exercise for Cash . This Warrant may be exercised in whole at any time, or
in part from time to time, by the Holder during the Exercise Period by the
surrender of this Warrant (with the subscription form at the end hereof duly
executed) at the address set forth in subsection 10(a) hereof, together with
proper payment of the Aggregate Warrant Price, or the proportionate part thereof
if this Warrant is exercised in part, with payment for the Warrant Shares made
by certified or official bank check payable to the order of, or wire transfer of
immediately available funds to, the Company; or


(b)   Cashless Exercise. 


(i)   At any time during the Exercise Period when the resale of the Warrant
Shares by the Holder is not registered pursuant to an effective registration
statement filed with the Securities and Exchange Commission under the Securities
Act of 1933, as amended (the “ Securities Act”), the Holder may, at its option,
elect to exercise this Warrant, in whole or in part, on a cashless basis, by
surrendering this Warrant, with the form of subscription appended hereto duly
executed by or on behalf of the Holder, at the principal office of the Company,
or at such other office or agency as the Company may designate, by canceling a
portion of this Warrant in payment of the Aggregate Warrant Price (or
proportionate payment thereof in this Warrant is exercise in part) payable in
respect of the number of Warrant Shares purchased upon such exercise. In the
event of an exercise pursuant to this subsection 1(b), the number of Warrant
Shares issued to the Holder shall be determined according to the following
formula:
 
 
  X =
Y(A-B)
 
 
    A


2

--------------------------------------------------------------------------------


 
  Where:    
X = 
the number of Warrant Shares that shall be issued to the Holder;
 
 
 
 
Y =
the number of Warrant Shares for which this Warrant is being exercised (which
shall include both the number of Warrant Shares issued to the Registered Holder
and the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the Purchase Price);
 
 
 
 
A =
the Fair Market Value (as defined below) of one share of Common Stock; and
 
 
 
 
B =
the Per Share Warrant Price then in effect.

 
(ii)   The “Fair Market Value” per share of Common Stock shall be determined as
follows:
 
(1)   If the Common Stock is listed on a national securities exchange, including
the Nasdaq Global Market or the Nasdaq Capital Market, or another nationally
recognized trading system as of the date of exercise, the Fair Market Value per
share of Common Stock shall be deemed to be the average of the high and low
reported sale prices per share of Common Stock thereon on the trading day
immediately preceding the date of exercise (provided that if no such price is
reported on such day, the Fair Market Value per share of Common Stock shall be
determined pursuant to clause (2) below).


(2)   If the Common Stock is not listed on a national securities exchange,
including the Nasdaq Global Market or the Nasdaq Capital Market, or another
nationally recognized trading system as of the date of exercise, the Fair Market
Value per share of Common Stock shall be deemed to be the amount most recently
determined by the Board of Directors of the Company (the “ Board”) to represent
the fair market value per share of the Common Stock (including without
limitation a determination for purposes of granting Common Stock options or
issuing Common Stock under any plan, agreement or arrangement with employees of
the Company); and, upon request of the Holder, the Board (or a representative
thereof) shall, as promptly as reasonably practicable but in any event not later
than 10 days after such request, notify the Holder of the Fair Market Value per
share of Common Stock and furnish the Holder with reasonable documentation of
the Board’s determination of such Fair Market Value. Notwithstanding the
foregoing, if the Board has not made such a determination within the three-month
period prior to the date of exercise, then (A) the Board shall make, and shall
provide or cause to be provided to the Holder notice of, a determination of the
Fair Market Value per share of the Common Stock within 15 days of a request by
the Holder that it do so, and (B) the exercise of this Warrant pursuant to this
subsection 1(b) shall be delayed until such determination is made and notice
thereof is provided to the Holder.
 
(c)   If this Warrant is exercised in part, this Warrant must be exercised for a
number of whole shares of the Common Stock and the Holder is entitled to receive
a new Warrant covering the Warrant Shares that have not been exercised and
setting forth the proportionate part of the Aggregate Warrant Price applicable
to such Warrant Shares. Upon surrender of this Warrant in connection with the
exercise of this Warrant pursuant to the terms hereof, the Company will (i)
issue a certificate or certificates in the name of the Holder for the largest
number of whole shares of the Common Stock to which the Holder shall be entitled
upon such exercise and, if this Warrant is exercised in whole, in lieu of any
fractional share of the Common Stock to which the Holder shall be entitled, pay
to the Holder cash in an amount equal to the Fair Market Value of such
fractional share (as determined in accordance with subsection 1(b)), and (ii)
deliver the other securities and properties receivable upon the exercise of this
Warrant, or the proportionate part thereof, if this Warrant is exercised in
part, pursuant to the provisions of this Warrant.

3

--------------------------------------------------------------------------------



2.  Reservation of Warrant Shares; Listing . The Company agrees that, prior to
the expiration of this Warrant, the Company shall at all times (a) have
authorized and in reserve, and shall keep available, solely for issuance and
delivery upon the exercise of this Warrant, the shares of the Common Stock and
other securities and properties as from time to time shall be receivable upon
the exercise of this Warrant, free and clear of all restrictions on sale or
transfer, other than under Federal or state securities laws, and free and clear
of all preemptive rights and rights of first refusal and (b) as long as the
Common Stock is listed on any national securities exchange, use its reasonable
best efforts to keep the Warrant Shares authorized for listing on such exchange
upon notice of issuance.


3.  Certain Adjustments .
 
(a)   In case the Company shall hereafter (i) pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine or reverse-split its outstanding shares of Common Stock into a smaller
number of shares or (iv) issue by reclassification of its Common Stock any
shares of capital stock of the Company, then the Per Share Warrant Price and the
number of Warrant Shares shall forthwith be proportionately decreased and
increased, respectively, in the case of a subdivision, distribution or stock
dividend, or proportionately increased and decreased, respectively, in the case
of a combination or reverse stock split. The Aggregate Warrant Price payable for
the then total number of Warrant Shares available for exercise under this
Warrant shall remain the same. Adjustments made pursuant to this subsection 3(a)
shall become effective on the record date in the case of a dividend or
distribution, and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification. If such dividend,
distribution, subdivision or combination is not consummated in full, the Per
Share Warrant Price and Warrant Shares shall be readjusted accordingly.
 
(b)   In case of any capital reorganization or reclassification, or any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in case of
any sale or conveyance to another entity of all or substantially all of the
assets of the Company, or in the case of any statutory exchange of securities
with another corporation (including any exchange effected in connection with a
merger of a third corporation into the Company but excluding any exchange of
securities or merger with another corporation in which the Company is a
continuing corporation and that does not result in any reclassification of or
similar change in the Common Stock), the Holder of this Warrant shall have the
right thereafter to receive on the exercise of this Warrant the kind and amount
of securities, cash or other property which the Holder would have owned or have
been entitled to receive immediately after such reorganization,
reclassification, consolidation, merger, statutory exchange, sale or conveyance
had this Warrant been exercised immediately prior to the effective date of such
reorganization, reclassification, consolidation, merger, statutory exchange,
sale or conveyance and in any such case, if necessary, appropriate adjustment
shall be made in the application of the provisions set forth in this Section 3
with respect to the rights and interests thereafter of the Holder of this
Warrant to the end that the provisions set forth in this Section 3 shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to any shares of stock or other securities or property thereafter
deliverable on the exercise of this Warrant. The above provisions of this
subsection 3(b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, statutory exchanges, sales or
conveyances. The Company shall require the issuer of any shares of stock or
other securities or property thereafter deliverable on the exercise of this
Warrant to be responsible for all of the agreements and obligations of the
Company hereunder. Notice of any such reorganization, reclassification,
consolidation, merger, statutory exchange, sale or conveyance and of said
provisions so proposed to be made, shall be mailed to the Holders of the
Warrants not less than twenty (20) days prior to such event. A sale of all or
substantially all of the assets of the Company for a consideration consisting
primarily of securities shall be deemed a consolidation or merger for the
foregoing purposes.

4

--------------------------------------------------------------------------------



(c)   No adjustment in the Per Share Warrant Price shall be required unless such
adjustment would require an increase or decrease of at least $0.01 per share of
Common Stock; provided , however , that any adjustments which by reason of this
subsection 3(c) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; provided , further , however, that
adjustments shall be required and made in accordance with the provisions of this
Section 3 (other than this subsection 3(c)) not later than such time as may be
required in order to preserve the tax-free nature of a distribution, if any, to
the Holder of this Warrant or Common Stock issuable upon the exercise hereof.
All calculations under this Section 3 shall be made to the nearest cent or to
the nearest 1/100th of a share, as the case may be. Anything in this Section 3
to the contrary notwithstanding, the Company shall be entitled to make such
reductions in the Per Share Warrant Price, in addition to those required by this
Section 3, as it in its discretion shall deem to be advisable in order that any
stock dividend, subdivision of shares or distribution of rights to purchase
stock or securities convertible or exchangeable for stock hereafter made by the
Company to its stockholders shall not be taxable.
 
(d)   Whenever the Per Share Warrant Price or the number of Warrant Shares is
adjusted as provided in this Section 3 and upon any modification of the rights
of a Holder of Warrants in accordance with this Section 3, the Company shall
promptly prepare a brief statement of the facts requiring such adjustment or
modification and the manner of computing the same and cause copies of such
certificate to be mailed to the Holders of the Warrants. The Company may, but
shall not be obligated to unless requested by a Majority of the Holders, obtain,
at its expense, a certificate of a firm of independent public accountants of
recognized standing selected by the Board of Directors (who may be the regular
auditors of the Company) setting forth the Per Share Warrant Price and the
number of Warrant Shares in effect after such adjustment or the effect of such
modification, a brief statement of the facts requiring such adjustment or
modification and the manner of computing the same and cause copies of such
certificate to be mailed to the Holders of the Warrants.

5

--------------------------------------------------------------------------------



(e)   If the Board of Directors of the Company shall declare any dividend or
other distribution with respect to the Common Stock other than a cash
distribution out of earned surplus, the Company shall mail notice thereof to the
Holders of the Warrants not less than ten (10) days prior to the record date
fixed for determining stockholders entitled to participate in such dividend or
other distribution.
 
(f)   If, as a result of an adjustment made pursuant to this Section 3, the
Holder of any Warrant thereafter surrendered for exercise shall become entitled
to receive shares of two or more classes of capital stock or shares of Common
Stock and other capital stock of the Company, the Board of Directors (whose
determination shall be conclusive and shall be described in a written notice to
the Holder of any Warrant promptly after such adjustment) shall determine, in
good faith, the allocation of the adjusted Per Share Warrant Price between or
among shares or such classes of capital stock or shares of Common Stock and
other capital stock.
 
(g)   Upon the expiration of any rights, options, warrants or conversion
privileges with respect to the issuance of which an adjustment to the Per Share
Warrant Price had been made, if such option, right warrant or conversion shall
not have been exercised, the number of Warrant Shares purchasable upon exercise
of this Warrant, to the extent this Warrant has not then been exercised, shall,
upon such expiration, be readjusted and shall thereafter be such as they would
have been had they been originally adjusted (or had the original adjustment not
been required, as the case may be) on the basis of (A) the fact that Common
Stock, if any, actually issued or sold upon the exercise of such rights,
options, warrants or conversion privileges, and (B) the fact that such shares of
Common Stock, if any, were issued or sold for the consideration actually
received by the Company upon such exercise plus the consideration, if any,
actually received by the Company for the issuance, sale or grant of all such
rights, options, warrants or conversion privileges whether or not exercised;
provided , however , that no such readjustment shall have the effect of
decreasing the number of Warrant Shares purchasable upon exercise of this
Warrant by an amount in excess of the amount of the adjustment initially made in
respect of the issuance, sale or grant of such rights, options, warrants or
conversion privileges.


(h)   In case any event shall occur as to which the other provisions of this
Section 3 are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles of the
adjustments set forth in this Section 3 then, in each such case, the Board of
Directors of the Company shall in good faith determine the adjustment, if any,
on a basis consistent with the essential intent and principles established
herein, necessary to preserve the purchase rights represented by the Warrants.
Upon such determination, the Company will promptly mail a copy thereof to the
Holder of this Warrant and shall make the adjustments described therein.

6

--------------------------------------------------------------------------------



4.  Fully Paid Stock; Taxes . The shares of the Common Stock represented by each
and every certificate for Warrant Shares delivered on the exercise of this
Warrant shall, subject to compliance by the Holder with the terms hereof, at the
time of such delivery, be duly authorized, validly issued and outstanding, fully
paid and nonassessable, and not subject to preemptive rights or rights of first
refusal imposed by any agreement to which the Company is a party, and the
Company will take all such actions as may be necessary to assure that the par
value, if any, per share of the Common Stock is at all times equal to or less
than the then Per Share Warrant Price. The Company shall pay, when due and
payable, any and all Federal and state stamp, original issue or similar taxes
which may be payable in respect of the issue of any Warrant Share or any
certificate thereof to the extent required because of the issuance by the
Company of such security.


5.  Optional Redemption . 


(a)   In the event that the closing price of the Common Stock for any thirty
(30) consecutive Trading Days on the American Stock Exchange (or upon another
national securities exchange or over-the-counter market, if then applicable) is
at least 300% of the Per Share Warrant Price (subject to adjustment for any
stock splits, combinations, or similar events with respect to the Common Stock
after the original issuance date of this Warrant) (the “ Redemption Price”), the
Company shall be entitled to redeem all, but not less than all, of the Warrants
at a per Warrant redemption price of $0.01, at any time after the completion of
such thirty (30) consecutive Trading Day period by providing thirty (30)
business days’ written notice to the Holders. The Holder agrees to return the
certificate representing the redeemed Warrants to the Company upon their
redemption (or evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant in accordance with Section 8
hereof).


(b)   Notwithstanding Section 7(a) hereof, for so long as any Warrant Shares are
not subject to a registration statement declared effective by the SEC or are not
otherwise permitted to be immediately sold, in whole, pursuant to an exemption
to registration for such resale, including pursuant to Rule 144(k) of the Act,
the Company shall not be entitled to exercise its redemption rights pursuant to
Section 7(a) above.


6.  Loss, etc., of Warrant . Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant, and
of indemnity reasonably satisfactory to the Company, if lost, stolen or
destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver to the Holder a new Warrant of like date,
tenor and denomination.


7.  Warrant Holder Not Stockholder . This Warrant does not confer upon the
Holder any right to vote on or consent to or receive notice as a stockholder of
the Company, as such, in respect of any matters whatsoever, nor any other rights
or liabilities as a stockholder, prior to the exercise hereof; this Warrant
does, however, require certain notices to Holders as set forth herein.


8.  Communication . No notice or other communication under this Warrant shall be
effective or deemed to have been given unless, the same is in writing and is
mailed by first-class mail, postage prepaid, or via recognized overnight courier
with confirmed receipt, addressed to:


(a)   the Company at Manhattan Pharmaceuticals, Inc., 810 Seventh Avenue, 4th 
Floor, New York, New York 10019, Attn: President, or other such address as the
Company has designated in writing to the Holder ; or


(b)   the Holder at the address last furnished to the Company in writing by the
Holder .

7

--------------------------------------------------------------------------------



9.  Headings . The headings of this Warrant have been inserted as a matter of
convenience and shall not affect the construction hereof.


10.  Applicable Law . This Warrant shall be governed by and construed in
accordance with the law of the State of New York without giving effect to the
principles of conflicts of law thereof.


11.  Amendment, Waiver, etc . Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provision hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the Majority of the
Holders and such amendment, waiver, discharge or termination shall be effective
with respect to the Company and all Holders.


 IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by the
undersigned duly authorized officer, this 11th day of September, 2008.
 
 
MANHATTAN PHARMACEUTICALS, INC.
 
       
By:  
 
 
 
   
 
Its:
 


8

--------------------------------------------------------------------------------


 